Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  127580(105)(108)                                                                                     Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  CITY OF TAYLOR,                                                                                                     Justices
            Plaintiff-Appellee,
                                                                    SC   127580
  v                                                                 CoA 250648
                                                                    Wayne CC 02-221723-CZ
  THE DETROIT EDISON COMPANY,
             Defendant-Appellant.
  _________________________________


               On order of the Chief Justice, motions by defendant-appellant for leave to
  file a supplemental brief and by the Michigan Municipal League and the Michigan
  Townships Association for leave to file a brief amicus curiae are considered and they are
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 17, 2006                      _________________________________________
                                                                               Clerk